[ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.1 EXCLUSIVE LICENSE AND SUPPLY AGREEMENT by and between VERSARTIS GmbH, VERSARTIS, INC. and TEIJIN LIMITED EXCLUSIVE LICENSE AND SUPPLY AGREEMENT This Exclusive License and Supply Agreement (this “Agreement”) effective as of August 5, 2016 (the “Effective Date”), is by and between Versartis GmbH, a corporation organized and existing under the laws of Switzerland, with an address at Muhlenberg 7, 4052 Basel, Switzerland (“GmbH”), and Versartis, Inc., a corporation organized and existing under the laws of Delaware, USA, with an address at 4200 Bohannon Drive #250, Menlo Park, CA 94025, on behalf of itself and its Affiliates (collectively, “Versartis US”),(Versartis US and GmbH referred to herein collectively as “Versartis”), on the one hand, and Teijin Limited, a company organized and existing under the laws of Japan, with an address at 2-1, Kasumigaseki 3-chome, Chiyoda-ku, Tokyo 100-8585, Japan (“Teijin”), on the other hand.Versartis and Teijin may be referred to herein each as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, Versartis has developed, and currently have in the United States, Europe, and Japan ongoing clinical trials for, a proprietary compound known as somavaratan, or VRS-317, for the treatment of growth hormone deficiency; WHEREAS, Teijin is a Japanese company with experience in developing and commercializing pharmaceutical products in Japan; WHEREAS, Teijin wishes to obtain exclusive rights to seek regulatory approval for, market and sell somavaratan in Japan, as more fully described below, and Versartis wishes to grant such rights to Teijin as set forth herein.
